Citation Nr: 1730647	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  09-22 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to January 5, 2010, and from April 1, 2010, until November 2, 2015, and in excess of 20 percent thereafter, for a thoracolumbar spine strain with degenerative disc disease, status post-hemilaminectomy/discectomy.

2.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1995 to December 2000 and from May 2005 to April 2007, including in support of Operation Enduring Freedom. He also had additional unverified U.S. Naval Reserve (USNR) service.

This matter comes before the Board of Veterans' Appeals (Board) initially on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted, in pertinent part, the Veteran's claims of service connection for a lumbosacral spine disability (characterized as lumbar strain), assigning a 10 percent rating effective April 3, 2007, and for right knee patellofemoral pain syndrome, assigning a 10 percent rating effective November 28, 2007.  The Veteran disagreed with this decision in October 2008.  A Statement of the Case (SOC) was issued in May 2009.  He perfected a timely appeal in June 2009 and requested a videoconference Board hearing, which was held at the RO in July 2011 before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been added to the record.

In November 2011, the Board denied the Veteran's higher initial rating claim for his service-connected right knee patellofemoral pain syndrome and remanded the claim for an increased initial rating for a lumbar spine disability to the Agency of Original Jurisdiction (AOJ) for additional development.  

Pursuant to a settlement agreement in National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312   (Fed. Cir. 2013), the Board's November 2011 decision denying a higher initial rating for the Veteran's service-connected right knee patellofemoral pain syndrome was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ who conducted the July 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place. 

In May 2014, the Board denied, in pertinent part, the Veteran's higher initial rating claims for a lumbosacral spine disability and for right knee patellofemoral pain syndrome.  The Veteran appealed the May 2014 Board decision to the Court.  Both the Veteran, through an attorney, and VA's Office of General Counsel filed with the Court a Joint Motion for Partial Remand ("Joint Motion").  The Court granted the Joint Motion in March 2015, vacating and remanded the Board's May 2014 decision denying the Veteran's higher initial rating claims for a lumbosacral spine disability and for right knee patellofemoral pain syndrome.

Then, in August 2015, the Board remanded the claims for additional development.  A March 2016 rating decision increased the evaluation of the Veteran's thoracolumbar strain with degenerative disc disease and status post-hemilaminectomy/discectomy.  The Board remanded the claims again in February 2017 and they have been returned for adjudication.  

Finally, with respect to the Veteran's higher initial rating claim for left knee chondromalacia with arthroscopic scar, which was previously associated with the current matters, the Board notes that the Veteran's prior videoconference Board hearing in July 2011 did not discuss his left knee disability.  A separate hearing was conducted regarding the issue of entitlement to a higher initial rating claim for left knee chondromalacia with arthroscopic scar in October 2016.  That issue will be addressed in a separate Board decision, issued by the Veterans Law Judge (VLJ) who conducted a hearing in that case.

The issues on appeal are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims.

Recently, the United States Court of Appeals for Veterans Claims (Court) provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

The VA examinations concerning the service-connected thoracolumbar spine strain with degenerative disc disease, status post-hemilaminectomy/discectomy and right knee patellofemoral pain syndrome do not adequately address this recent case law.  Accordingly, new VA examinations with retrospective and current medical opinions are needed before these claims can be addressed on the merits. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination so as to determine the level of impairment due to his service-connected thoracolumbar spine strain with degenerative disc disease, status post-hemilaminectomy/discectomy and his service-connected right knee patellofemoral pain syndrome.

* The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed. 
 
* All studies and tests needed to ascertain the status of the service-connected (1) thoracolumbar spine strain with degenerative disc disease, status post-hemilaminectomy/discectomy and (2) right knee patellofemoral pain syndrome patella, to include all indicated tests and studies to include x-ray examination and diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report. 

* Based on the examination of the Veteran, and review of the record, the examiner should fully describe the functional effects of the Veteran's service-connected (1) thoracolumbar spine strain with degenerative disc disease, status post-hemilaminectomy/discectomy and (2) right knee patellofemoral pain syndrome patella on his activities of daily living.

* In particular, the examiner should describe what types of activities would be limited because of the service-connected (1) thoracolumbar spine strain with degenerative disc disease, status post-hemilaminectomy/discectomy and (2) right knee patellofemoral pain syndrome patella and what types of activities would not be limited (if any), and whether any limitation on activities is likely to be permanent.

* The examiner should generally record pertinent medical complaints, symptoms, and clinical findings regarding the service-connected (1) thoracolumbar spine strain with degenerative disc disease, status post-hemilaminectomy/discectomy and (2) right knee patellofemoral pain syndrome patella.

* The examiner should describe, in degrees of excursion, active and passive ranges of motion for BOTH knees AND the Veteran's thoracolumbar spine, as well on weight-bearing and non-weight bearing, demonstrated on examination; and this determination should be expressed in terms of the degrees of extension and flexion.

* The examiner should identify the presence and degree of, or absence of the following: muscle atrophy; changes in condition of the skin indicative of disuse; weakness; incoordination; temperature changes; bone deformities; or, any other manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected (1) thoracolumbar spine strain with degenerative disc disease, status post-hemilaminectomy/discectomy and (2) right knee patellofemoral pain syndrome patella.

* With respect to the Veteran's right knee, the examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and if so the frequency of the locking, and note the presence of any effusion into the joints.  

* With respect to the subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the (1) thoracolumbar spine and (2) right knee, and if so, at what point (expressed in degrees if possible) such pain is elicited during such testing.

* The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

* If the severity of the manifestation cannot be quantified, the examiner should so indicate.

* The examiner is requested to express an opinion, with respect to the right knee and thoracolumbar spine as to the following: (1) whether pain limits functional ability during flare-ups, or when such joint is used repeatedly over a period of time, and this determination, if feasible, should be expressed in terms of additional loss of range of motion due to pain on use or during flare ups; and (2) whether as result of the right knee and/or thoracolumbar spine, the Veteran exhibits any weakened movement, excess fatigability or incoordination; and such determinations should be expressed in terms of the additional loss of range of motion resulting.

* The examiner is requested to identify the presence, or absence of ankylosis of the right knee and thoracolumbar spine.  If the presence of ankylosis is identified in any of the specified joints, this determination should be expressed in terms of whether the ankylosis is favorable or unfavorable.

* With respect to the thoracolumbar spine strain with degenerative disc disease, status post-hemilaminectomy/discectomy, the examiner should identify any nerves and muscle groups affected, and state with the level impairment is best characterized as mild, moderate, moderately severe, or severe.

If any nerve involvement is wholly sensory, the examiner should state so.

* The examiner should also note whether the thoracolumbar spine strain with degenerative disc disease, status post-hemilaminectomy/discectomy results in incapacitating episodes, and indicate the total duration of any episodes. 

For all of the aforementioned medical opinions, the VA examiner must also provide retrospective medical opinions as to the level of impairment due to the service-connected (1) thoracolumbar spine strain with degenerative disc disease, status post-hemilaminectomy/discectomy and (2) right knee patellofemoral pain syndrome patella and the ranges of motion of the opposite joint (left knee).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, re-adjudicate the remaining issues on appeal.  If any benefits sought remained denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




